DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,856,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-24 are allowed because the terminal disclaimer has been accepted and overcomes the double patenting rejection. Further, the prior art of record, fails to anticipate or render obvious the features of:
A method for authenticating a mobile device at a mobile network base station, the method comprising: 
at a system comprising one or more processors and a memory located at the mobile network base station: 
storing a distributed ledger at the memory, wherein the distributed ledger is maintained in conjunction with one or more other base stations; 
receiving a first access request at the base station from the mobile device; 
generating a distributed ledger identification number; 
associating the mobile device with the generated distributed ledger identification number; 
converting the generated distributed ledger identification number into a distributed ledger entry;
 transmitting the generated distributed ledger entry to one or more other base stations in the mobile network; and
 transmitting the generated distributed ledger number to the mobile device. (see claims 1, 9, and 17)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643